Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 1of9PagelID#: 766

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO. 1:14-CR-00182-DDD-JMP
VERSUS JUDGE DRELL
BILL W. WOMACK MAGISTRATE JUDGE PEREZ-MONTES
RULING AND ORDER

Before the court is a motion entitled “Motion for Sentence Reduction Under 18 U.S.C. §
3582 (c)(1)(A) (Compassionate Release)” filed by defendant Bill W. Womack (“Defendant” or
“Womack”). (Doc. 97). The government filed its response in opposition to Defendant’s motion.
(Doc. 99). The motion is, accordingly, fully briefed and properly before the court for disposition.
Having carefully reviewed the record in this case, as well as relevant law and jurisprudence, the
court has determined that the motion will be DENIED for the reasons fully explained below.

I. Background

In a 2014 indictment, Womack was charged with a first count of possession of a machine
gun in violation of 18 U.S.C. § 992(0); a second count of possession of an unregistered destructive
device in violation of 26 U.S.C. § 5861(d); a third count of possession of an unregistered silencer
in violation of 26 U.S.C. § 5861(d); a fourth count of possession of an unregistered firearm in
violation of 26 U.S.C. § 5861(d); a fifth count of possession of marijuana with intent to distribute
in violation of 21 U.S.C. § 841(a)(1); and a sixth count of possession of a firearm in furtherance
of drug trafficking in violation of 18 U.S.C. § 924(c)(1)(A) & (B)(iii). (Doc. 16).

On September 24", 2015, Defendant signed a plea agreement and plead guilty to counts
two and six. On December 21*, 2015, this Court sentenced him to fifty seven (57) months for

count two and to sixty (60) months for count six running consecutively with the second count, with

1

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 2 of 9 PagelD #: 767

credit for all time served in custody of the U.S. Marshal Service and with three years of supervised
release. (Doc. 90).

Womack is currently incarcerated at FCI Oakdale I, a Bureau of Prisons (“BOP”) facility
in Oakdale, Louisiana. Womack is seeking compassionate release because of (i) the spread of
COVID-19 at FCI Oakdale J and (ii) underlying medical conditions which the Defendant claims
increases his risk of severe illness from COVID-19. Womack also wants to be released to provide
care for his elderly mother. (Doc. 97 at p. 5).

IL. Law and Analysis

The compassionate release provision, as amended by the First Step Act of December 2018,

provides in relevant part:

(c) Modification of an imposed term of imprisonment. -- The court may not modify a term
of imprisonment once it has been imposed except that --

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility, whichever is earlier,
may reduce the term of imprisonment (and may impose a term of probation
or supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment), after considering
the factors set forth in section 3553(a) to the extent that they are applicable,
if it finds that-

(i) extraordinary and compelling reasons warrant such a reduction ...

and that such a reduction is consistent with applicable policy statements
issued by the Sentencing Commission ...

18 U.S.C. §3582 (c)(1)(A).
The Fifth Circuit has made clear that exhaustion of all administrative rights of appeal is a

mandatory claim-processing rule. United States v. Franco, 973 F.3d 465, 468 (Sth Cir. 2020). The

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 3 of 9 PagelD #: 768

court must then find, after consideration of the factors set forth in 18 U.S.C. § 3553(a) that (1)
extraordinary and compelling reasons warrant a sentence reduction and (2) any sentence reduction
is consistent with applicable Sentencing Commission policy. 18 U.S.C. §3582 (c)(1)(A). Because
the factors set forth in 18 U.S.C. § 3553(a) and applicable Sentencing Commission policy present
consistent concerns, each will be discussed together.

A. Exhaustion of Remedies

Motions for sentence reduction under Section 3582(c)(1)(A), most often referred to as
“compassionate release” motions, may be filed at the inmate’s request by the Bureau of Prisons
(“BOP”) or by the inmate himself after exhaustion of his administrative remedies. The First Step
Act amended § 3582(c) to provide an inmate an avenue to file a compassionate release motion on
his own behalf after being denied relief by the BOP. Prior to the First Step Act, an inmate’s only
avenue to compassionate release was through the filing of a motion on his behalf by the BOP.
United States v. Cantu, 423 F.Supp.3d 345, 347 (S.D. Tex. 2019). The exhaustion requirement
for motions filed directly by an inmate is mandatory and a jurisdictional prerequisite in this court.
Ross v. Blake, 136 S.Ct. 1850 (2016); United States v. Chambliss, 948 F.3d 691, 692-93 (5" Cir.
2020). Section 3582(c)(1)(A) provides that prisoners may: (1) file a motion with the court after
fully exhausting all administrative rights to appeal the BOP’s decision not to file a motion for
compassionate release, or (2) file a motion with the court after requesting release when there has
been a lapse of thirty (30) or more days from the receipt of such request by the warden of the
defendant’s facility, whichever is earlier. In each instance, the court will consider the inmate’s
administrative remedies fully exhausted. 18 U.S.C. §3582(c)(1)(A).

Evidence before the court establishes that Womack did exhaust his administrative remedies

regarding this claim for compassionate release. He petitioned the Warden at FCI Oakdale I on

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 4 of 9 PagelID#: 769

June 28, 2020 for relief, and the request was denied on July 29", 2020. (Doc 97, Attachment #3).
Accordingly, failure to exhaust is not at issue in this case.

B. Extraordinary and Compelling Reasons

A court must also find that “extraordinary and compelling reasons” warrant the requested
reduction. 18 U.S.C. §3582(c)(1)(A). 28 U.S.C. § 994(t) provides: “The Commission, in
promulgating general policy statements regarding the sentencing modification provisions in
section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and
compelling reasons for sentence reduction, including the criteria to be applied and a list of specific
examples.” 28 U.S.C. § 994(t).

Turning to the Guidelines, U.S.S.G. § 1B1.13, Reduction in Term of Imprisonment Under
18 U.S.C. § 3582(c)(1)(A), explains that a reduction is authorized when the court determines that
extraordinary and compelling reasons exist and the defendant is not a danger to the safety of any
other person or the community. Under § 1B1.13 Application Note 1, the following are deemed
extraordinary and compelling reasons: (1) defendant's medical condition; (2) defendant's age, (3)
family circumstances; or (4) other reasons. U.S.S.G. § 1B1.13, cmt. n.1. “Other reasons” is a
catchall category defined as “extraordinary and compelling reasons other than, or in combination
with” medical condition, age, or family circumstances as “determined by the Director of the
Bureau of Prisons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

Womack’s motion contends extraordinary and compelling reasons exist for (i) his medical
conditions which place him at an increased risk of serious illness from COVID-19, and (ii) the

providing of care for his elderly mother.

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 5 of 9 PagelID#: 770

i. Medical Conditions Increasing Risk of Serious Illness from COVID-19

When compassionate release has been requested because of medical conditions increasing
the risk of serious illness from COVID-19, courts have concluded that extraordinary and
compelling reasons warranting release exist where (1) defendant has underlying health
complications that will or may increase the risk of severe illness from COVID-19, and (2) the BOP
facility in question is either not taking proper precautions to protect the inmates from COVID-19
or despite precautionary steps the spread of COVID-19 within the BOP facility is uncontrollable.
See United States v. Samuels, 2020 WL 7265378, *4 (W.D.La, 2020)(concluding defendant
presented extraordinary and compelling reasons to warrant his release after finding (1) defendant
was diagnosed with conditions which increase the risk of severe illness from COVID-19, and (2)
an increase of 65 cases of COVID-19 among inmates within his BOP facility within a four day
period.); See also United States v. Ullings 2020 WL 2394096, *4-5 (N.D. Ga, 2020)(concluding
defendant presented extraordinary and compelling reasons to warrant his release after finding (1)
defendant was diagnosed with conditions which increase the risk of severe illness from COVID-
19, and (2) the facility in which defendant was detained was not practicing precautionary steps to
curb the spread of COVID-19 including socially distancing inmates and requiring guards and
inmates to properly wear facemasks when feasible.)

Defendant has chronic obstructive pulmonary disease (COPD) and a growth in his left lung.
(Doc. 97 at p. 6; Doc. 97, Attachment #3). Current CDC guidelines suggest that COPD increases
the risk of severe illness from COVID-19. Ctr. For Disease Control and Prevention, People with
Certain Medical Conditions, _hittps://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Dec. 29, 2020; last visited Jan. 5,

2021).

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 6 of 9 PagelD#: 771

Regarding the management of COVID-19 within FCI Oakdale I, this Court understands
each BOP facility is battling the COVID-19 pandemic the best it can with the resources it has
available. The Court also recognizes that the BOP has made "extensive and professional efforts
to curtail the virus's spread," see United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020), and that
its operational procedures have been modified to combat any further spread.

Womack does not provide any evidence to support a finding of that FCI Oakdale I is
presently failing to take proper precautions to protect inmates from COVID-19 or that the spread
of COVID-19 within FCI Oakdale I is uncontrollable.

Given these facts, as a first step in the analysis this Court does not find the existence of
extraordinary and compelling reasons which may warrant consideration of Womack’s release for
medical conditions increasing the risk of serious illness from COVID-19.

(ii) | Providing Care for a Parent

Application note 1 of the United States Sentencing Guidelines § 1B1.13 sets forth what
may constitute “extraordinary and compelling” circumstances that would permit a court to grant
relief under § 3582(c)(1)(A). The only statutorily enumerated grounds of family circumstances
qualifying for compassionate release include: (1) death or incapacitation of the caregiver of the
defendant's minor children, and (2) incapacitation of the defendant's spouse or registered partner
when the defendant would be the only caregiver for the spouse of registered partner. Providing
care for a parent is not listed as a consideration for compassionate release. Moreover, Womack
does not provide any evidence regarding his mother’s health or whether he is the only caregiver

available. Therefore, we do not find that it warrants further consideration.

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 7 of 9 PagelD #: 772

C. Consideration of § 3553(a) factors and Reduction Consistent with Policies of the
Sentencing Commission

The government’s response in opposition to Defendant’s motion relies in significant part
on the 18 U.S.C. § 3553(a) factors and the policies of the Sentencing Commission provided in
U.S.S.G. § 1B1.13(2). (Doc. 166 at pp. 8-11). There is considerable overlap between the two and
they will be discussed en masse.

18 U.S.C. § 3553(a) factors include: (1) the nature and circumstances of the offense and
the history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; to afford adequate deterrence to criminal conduct; to protect the public from further crimes
of the defendant; and to provide the defendant with needed educational or vocational training,
medical care, or other correctional treatment in the most effective manner; (3) the kinds of
sentences available; (4) the kinds of sentence and the sentencing range established for the offense;
(5) any pertinent policy statements; (6) the need to avoid unwarranted sentence disparities; and (7)
the need to provide restitution. In the context of compassionate release, other considerations
include (8) risk of recidivism the defendant poses, (9) the time remaining on his sentence, (10) the
quality of his release plan, and (11) the impact of the BOP's efforts to maintain the safety of
inmates.

Applicable policies of the Sentencing Commission require that Womack must no longer
be “a danger to the safety of any other person or to the community, as provided in 18 U.S.C. §
3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) requires consideration of (1) the nature and

circumstances of the charge, (2) the weight of evidence against defendant, (3) the history and

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 8 of 9 PagelD#: 773

characteristics of defendant, and (4) the nature and seriousness of the danger to any person of the
community at large that would be posed by defendant’s release.

Womack was charged with a first count of possession of a machine gun in violation of 18
U.S.C. § 992(0); a second count of possession of an unregistered destructive device in violation of
26 U.S.C. § 5861(d); a third count of possession of an unregistered silencer in violation of 26
U.S.C. § 5861(d); a fourth count of possession of an unregistered firearm in violation of 26 U.S.C.
§ 5861(d); a fifth count of possession of marijuana with intent to distribute in violation of 21 U.S.C.
§ 841(a)(1); and a sixth count of possession of a firearm in furtherance of drug trafficking in
violation of 18 U.S.C. § 924(c)(1)(A) & (B)(iii). (Doc. 16).

The investigation into Defendant began August 25, 2014, after the Bureau of Alcohol,
Tobacco, Firearms, and Explosives (“ATF”) responded to reports of a vehicle explosion, the
vehicle belonging to the Defendant’s wife. (PSR, 12). A post-blast investigation of the vehicle
was unable to determine the cause of the incident; however, investigators observed exterior and
interior damage and a rabbit’s carcass scattered throughout the vehicle’s interior. (PSR, { 14).

During investigation Womack’s sister-in-law advised that (1) Womack and his wife were
going through a messy divorce, and (2) during an August 24, 2014 phone call between Womack
and his sister-in-law, Womack stated that if his wife returned to the residence, “she would be blown
up if she put her key in the back door.” (PSR, { 17).

The investigation of Womack’s property revealed (1) a significant number of firearms,
including machine guns, and several silencers (PSR, {{ 29-37); (2) an even greater number of
explosive devices, some professionally manufactured and others improvised, and live boobytraps
capable of causing injury or death (PSR, {ff 39-50); and (3) 1,585 .7 grams of marijuana (PSR, {

25). Regarding the active boobytraps, it took law enforcement three days with military assets from

 
Case 1:14-cr-00182-DDD-JPM Document 100 Filed 01/21/21 Page 9 of 9 PagelID#: 774

Fort Polk, 705" Army Explosive Ordnance Disposal unit to clear Womack’s property. (PSR, {
23).

We find these facts concerning. Specifically, we find Defendant to be a danger to the
community. Moreover, at the time of the request, Defendant has spent seventy five (75) months
of a one hundred and seventeen (117) month sentence, i.e. less than sixty five percent (65%) of the
total sentence. As a result, this Court does not find that compassionate release, at this time, is
appropriate considering the foregoing 3553(a) factors mentioned above.

Conclusion

For the reasons enumerated above, it is hereby ORDERED that Defendant’s motion for
compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED.

9 pee
THUS DONE AND SIGNED at Alexandria, Louisiana this 2 day of January 2021.

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
